                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




ANDREW COLTON,

               Plaintiff,
       V.                                                                   No. 3:20-cv-01895-JR

WALMART, INC. et al.,                                                    OPINION AND ORDER

               Defendants.


MOSMAN,J.,

       On April 7, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 36]. Judge Russo recommended that I grant in part and deny in

part Defendants' Motion to Dismiss [ECF 21] and deny as moot Defendants' Motion to Strike

[ECF 31]. Neither party filed objections. Upon review, I agree with Judge Russo.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of


1 - OPINION AND ORDER
the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Russo's findings and recommendation, and I ADOPT

the F. & R. [ECF 36] as my own opinion. I GRANT Defendants' Motion to Dismiss and

DISMISS without prejudice Plaintiffs first, second, third, fourth, and sixth claims. I DENY as

moot Defendants' Motion to Strike [ECF 31].

       IT IS SO ORDERED.

       DATED this




2 - OPINION AND ORDER
